UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2051


EAGLEBANK,

                 Plaintiff - Appellee,

          v.

JONATHAN S. KORMAN,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:12-
cv-03449-PWG)


Submitted:   March 31, 2014                    Decided:    April 4, 2014


Before GREGORY    and   FLOYD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas F. DeCaro, Jr., LAW OFFICE OF DECARO & HOWELL, Upper
Marlboro, Maryland, for Appellant. James M. Hoffman, Gregory P.
Johnson, Bryn H. Sherman, OFFIT KURMAN, P.A., Bethesda,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan S. Korman appeals from the district court’s

order upholding the bankruptcy court’s determination that his

debt to Eaglebank was not dischargeable in his bankruptcy case,

and denying him a discharge.              We have reviewed the record and

briefs   filed    by   the     parties,    and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Korman v. Eaglebank, No. 8:12-cv-03449-PWG (D. Md. July

22, 2013).      We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented     in   the   materials

before   this    court   and    argument      would   not     aid   the   decisional

process.

                                                                            AFFIRMED




                                          2